 



Exhibit 10.5
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (“ Assignment Agreement”) is made as of
the 20th day of April, 2007, by and among the Shingle Springs Band of Miwok
Indians (the “ Tribe”), the Shingle Springs Tribal Gaming Authority, an
unincorporated instrumentality of the Tribe (the “ Authority”), and Lakes
KAR-Shingle Springs, LLC, a Delaware limited liability company (“LKAR”).
 
W I T N E S S E T H:
 
WHEREAS, the Tribe and LKAR entered into a First Amended and Restated Memorandum
of Agreement Regarding Gaming Development and Management Agreement dated October
13, 2003 (as amended by an Amendment dated June 16, 2004 and a Second Amendment
dated January 23, 2007, the “2003 Memorandum Agreement”);
 
WHEREAS, the Tribe has provided for the orderly management of the Tribe’s gaming
operations by establishing the Authority as an unincorporated instrumentality of
the Tribe’s tribal government to conduct the Tribe’s gaming operations, to own
the assets of such gaming operations and to have segregated assets and
liabilities from the rest of the Tribe’s tribal government, assets and
liabilities, and the Authority has now been activated (the “Authority
Activation”);
 
WHEREAS, in connection with such Authority Activation and as part of the
transfer by the Tribe to the Authority of assets and liabilities as contemplated
by such Authority Activation, the Tribe wishes to assign its rights under the
2003 Memorandum Agreement and related documents to the Authority, and the
Authority wishes to accept such assignment and to assume the Tribe’s obligations
thereunder;
 
WHEREAS, it is the intent of the parties that the Authority Activation not
affect or impair the rights and remedies of LKAR thereunder, other than as
provided herein;
 
WHEREAS, in connection with the Authority Activation and as part of the transfer
by the Tribe to the Authority of rights and obligations under this Assignment
Agreement, the Tribe has requested that LKAR consent to the assignment and
assumption set forth in this Assignment Agreement;
 
WHEREAS, LKAR wishes to acknowledge the Authority Activation and to consent to
the assignment and assumption set for in this Assignment Agreement; and
 
WHEREAS, contemporaneously herewith, and giving effect to this Assignment
Agreement, the Authority and LKAR are amending the 2003 Memorandum Agreement
pursuant to a Third Amendment as of even date herewith;
 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version

 



--------------------------------------------------------------------------------



 



 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.     Recitals True.  The above recitals are true.
 
2.     Defined Terms.  For purposes of this Assignment Agreement, the following
terms shall have the following meanings:
 
“Agreements” means, collectively, the 2003 Memorandum Agreement and all other
Transaction Documents (as defined in the 2003 Memorandum Agreement), as such may
be further amended, restated, substituted or modified, but specifically
excluding the Tribal Agreement.
 
“Tribal Agreement” means the Tribal Agreement to be dated as of April 20, 2007,
between the Tribe and LKAR, as the same may be amended, restated, substituted or
modified.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the relevant jurisdiction, including without limitation as the
same may in part be adopted by the Tribe as its secured transactions law.
 
3.     Assignment of the Tribe’s Rights and Obligations Under the
Agreements.  The Tribe grants, bargains, sells, conveys, assigns and transfers
to the Authority, without recourse, all of the Tribe’s obligations and
liabilities under, and all right, title and interest, legal and equitable, in,
to and under, the Agreements (collectively, the “Tribe Obligations”).
 
4.     Assumption of Obligations.  The Authority hereby accepts the assignment
of all Tribe Obligations and hereby assumes and agrees to perform and discharge
all of the obligations and liabilities of the Tribe arising under or relating to
the Tribe Obligations in accordance with the terms thereof, as if the Authority
had originally been a party thereto. The liabilities so assumed by the Authority
include any obligations or liabilities of the Tribe which have accrued under the
Tribe Obligations as of the date hereof, as well as those subsequently accruing.
All references to the Tribe in or with respect to the Tribe Obligations shall be
deemed to refer to the Authority.
 
5.     Liens and Security Interests.  The Tribe and the Authority hereby
acknowledge and agree that all security interests, collateral assignments and
other liens or encumbrances (“Liens”) granted by the Tribe in favor of LKAR (i)
remain in full force and effect on the date hereof; (ii) continue to secure all
of the obligations referenced in the Agreements by which such Liens were granted
or are governed, whether such remain obligations of the Tribe or have been
assumed by the Authority; and (iii) are binding upon the Authority as the
transferee, in connection with the Authority Activation or otherwise, of the
assets subject thereto. The Authority further acknowledges and agrees that, in
accordance with the provisions of this Assignment Agreement, the Authority has
become bound by the Agreements by which the Tribe granted such Liens; that such
Agreements accordingly are effective with respect to assets hereafter acquired
by the Authority as a “new debtor” (as such term is defined in the Uniform
Commercial Code); and that thereby the Authority has granted LKAR a Lien on such
assets.
 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version
 

2



--------------------------------------------------------------------------------



 



 
6.     Consent of LKAR.  Provided that the Tribe and LKAR shall have executed
and delivered the Tribal Agreement, LKAR consents to the assignments and
assumptions made under this Assignment Agreement, recognizes the Authority as a
substituted party under and with respect to the Tribe Obligations, and agrees
that the Authority shall be a party to such Tribe Obligations to the same extent
as if the Authority had originally been a party thereto.
 
7.     Release of the Tribe.  Provided that the Tribe and LKAR shall have
executed and delivered the Tribal Agreement, LKAR releases and forever
discharges the Tribe of any and all liabilities or obligations under the Tribe
Obligations except as specifically set forth in this Section 7 below, and,
except as so provided, agrees to look solely to the Authority for performance of
all obligations of the Tribe under the Tribe Obligations. The Tribe hereby
acknowledges and agrees that, notwithstanding the assumption by the Authority of
the Tribe Obligations, the Tribe shall have certain continuing obligations under
the Agreements as provided and incorporated by reference in the Tribal Agreement
(such continuing obligations being referred to herein as the “Continuing Tribal
Obligations”).
 
8.     Covenants and Representations of LKAR

        a. This Assignment Agreement constitutes the legal, valid and binding
obligation of LKAR and is fully enforceable in accordance with its terms.      
  b. Neither the execution or delivery of this Assignment Agreement nor
fulfillment of or compliance with the terms and provisions hereof, will conflict
with, or result in a breach of the terms, conditions or provisions of,
constitute a default under or, except as provided in the Agreements, result in
the creation of any lien, charge or encumbrance upon any property or assets of
LKAR under any agreement or instrument to which it is now a party or by which it
is bound.         c. The fulfillment of and compliance with the terms and
provisions of the LKAR Obligations will not conflict with, result in a breach of
the terms, conditions or provisions of, constitute a default under, or result in
the creation of any lien, charge or encumbrance upon any property or assets of
LKAR under any agreement or instrument to which it is now a party or by which it
is bound.      

 
9.     Covenants and Representations of the Tribe and the Authority

        a. This Assignment Agreement constitutes the legal, valid and binding
obligation of the Tribe and the Authority, and is fully enforceable in
accordance with its terms.         b. All Tribe Obligations constitute the
legal, valid and binding obligations of the Authority, and are fully enforceable
in accordance with their terms, and all Continuing Tribal Obligations shall also
constitute the legal, valid and binding obligations of the Tribe, fully
enforceable in accordance with their terms.      

 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version
 

3



--------------------------------------------------------------------------------



 



        c. Neither the execution or delivery of this Assignment Agreement nor
fulfillment of or compliance with the terms and provisions hereof, will conflict
with, or result in a breach of the terms, conditions or provisions of,
constitute a default under or (except as contemplated by the Agreements, as
assumed by the Authority in accordance with the provisions of this Assignment
Agreement) result in the creation of any lien, charge or encumbrance upon any
property or assets of the Tribe or the Authority under any agreement or
instrument to which it is now a party or may in the future be bound.         d.
The fulfillment of and compliance with the terms and provisions of the Tribe
Obligations will not conflict with, result in a breach of the terms, conditions
or provisions of, constitute a default under, or (except as contemplated by the
Agreements, as assumed by the Authority in accordance with the provisions of
this Assignment Agreement) result in the creation of any lien, charge or
encumbrance upon any property or assets of the Tribe or the Authority under any
agreement or instrument to which either is now a party or by which either is
bound.         e. Pursuant to the Agreements as assumed by the Authority in
accordance with the provisions of this Assignment Agreement, LKAR, subject to
the filing of any financing statement required by the Uniform Commercial Code to
be filed against the Authority to perfect any such security interest, has a
perfected security interest (i) in all personal property subject to a security
interest under such Agreements that, as a consequence of the Authority
Activation, is now owned by the Authority, to the extent a security interest
therein may be perfected by the filing of a financing statement under the
Uniform Commercial Code, and (ii) in all such personal property hereafter
acquired by the Authority, to the extent a security interest therein may be
perfected by the filing of a financing statement under the Uniform Commercial
Code.

 
10.     Further Assurances.  From time to time hereafter, LKAR, the Tribe and/or
the Authority will execute and deliver, or will cause to be executed and
delivered, such additional instruments, certificates or documents, and will take
all such actions, as may reasonably be requested by the other party or parties,
for the purpose of implementing or effectuating the provisions of this
Assignment Agreement. Without limiting the generality of the foregoing, LKAR is
hereby authorized to file one or more financing statements, and continuations
thereof and amendments thereto, relative to the personal property in which a
security interest has been granted pursuant to the Agreements, as assumed by the
Authority in accordance with the provisions of this Assignment Agreement.
 
11.     Governing Law; Severability.  This Assignment Agreement shall be
construed in accordance with the applicable laws of the State of California,
without regard to its conflict of laws provisions, and applicable Tribe and
federal laws. Wherever possible each provision of this Assignment Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provisions of this Assignment Agreement shall be
prohibited by, unenforceable or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition, unenforceability or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Assignment Agreement.
 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version
 

4



--------------------------------------------------------------------------------



 



 
12.     Amendments, Assignments, Etc.  Any provision of this Assignment
Agreement may be amended if, but only if, such amendment is in writing and is
signed by each of the parties hereto. No modification shall be implied from
course of conduct.
 
13.     Gender and Number; Counterparts.  Whenever the context so requires the
masculine gender shall include the feminine and/or neuter and the singular
number shall include the plural, and conversely in each case. This Assignment
Agreement may be executed in separate counterparts and said counterparts shall
be deemed to constitute one binding document.
 
14.     Notices.  LKAR agrees that any notice or demand upon it shall be deemed
to be sufficiently given or served if it is in writing and is personally served
or in lieu of personal service is mailed by first class certified mail, postage
prepaid, or be overnight mail or courier service, addressed to LKAR at the
address of LKAR and with copies as set forth in Section 10.3 of the 2003
Memorandum Agreement. Notice to the Tribe and the Authority shall be given as
provided in Section 10.3 of the 2003 Memorandum Agreement. Any notice or demand
so mailed shall be deemed received on the date of actual receipt, on the third
business day following mailing as herein set forth or one day following delivery
to a courier service, whichever first occurs.
 
15.     Arbitration; Limited Waiver of Sovereign Immunity.  Any disputes under
this Assignment Agreement shall be subject to the dispute resolution procedures
contained in Section 11.3 of the 2003 Memorandum Agreement and the limited
waivers of sovereign immunity contained in each of Authority Resolution 2007-o1
and Tribal Resolution 2007-18 concerning approval of this Assignment Agreement
 
16.     Ratification of Obligations.  LKAR, the Tribe, and the Authority each
ratify and confirm their respective obligations under the Agreements.
 
[Signature page follows]
 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version
 

5



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the day first above written.
 

          SHINGLE SPRINGS BAND OF MIWOK INDIANS           By: /S/ Richard H.
Fonseca               Its Chairman             By: /S/ Jessica Godsey          
    Its Secretary                     SHINGLE SPRINGS TRIBAL GAMING AUTHORITY  
        By: /S/ Richard Lawson               Its Management Board Chairman      
      By: /S/ Beth Ann Bodi               Its Secretary                    
LAKES KAR-SHINGLE SPRINGS, LLC           By: /S/ Timothy J. Cope              
Timothy J. Cope       Its President          

 
Assignment & Assumption Agreement
October 13, 2003 Amended Memorandum Agreement
04/20/07 execution version
 

6